                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  NEURO AND CARDIAC                                 :
  TECHNOLOGIES, LLC,                                :
                                                    :
                        Plaintiff,                  :           CIVIL ACTION
                                                    :
                  v.                                :           NO. 19-0167
                                                    :
                                                    :
   NEURONETICS, INC.,                               :
                                                    :
                        Defendant.                  :

                                             ORDER

       AND NOW, this _5th___ day of December, 2019, upon consideration of the briefs and

materials submitted by the parties, and after a Markman hearing on patent claim construction, it

is hereby ORDERED that the disputed term “primary coil” in the claims of United States Patent

No. 6,366,814 (the ‘814 Patent) shall be construed to have the definition herein assigned to it.

The Court concludes that “primary coil” means a loop shaped inductor that is adapted to be

coupled to an implanted lead receiver”.

       IT IS FUTHER ORDERED that the Court will not address the issue of invalidity at the

present moment.



                                                              BY THE COURT:

                                                              /s/ Petrese B. Tucker

                                                              Hon. Petrese B. Tucker, U.S.D.J.
